Mr. Justice Carnes delivered the opinion of the court. Abstract of the Decision. Attobney and client, § 135*—when evidence insufficient to establish contract for compensation. In an action by an attorney to recover one-half the value of real estate which plaintiff took as devisee in the will of her father, plaintiff claimed he was entitled thereto under an oral contract with defendant that he should receive one-half of defendant’s father’s property he might obtain for her by inducing the father to own that defendant was his child and inducing the father to make a will devising his property to defendant. Held that a verdict for defendant on conflicting evidence whether defendant made such a contract would not be disturbed.